Exhibit 99.1 For Information Brent A. Collins 303-861-8140 FOR IMMEDIATE RELEASE ST. MARY ANNOUNCES AGREEMENT TO DIVEST NON-STRATEGIC ASSET PACKAGE FOR $140 MILLION DENVER, December 11, 2007– St. Mary Land & Exploration Company (NYSE: SM) today announces that it has entered into an agreement with a wholly-owned subsidiary of Abraxas Energy Partners, L.P. to sell its previously announced divestiture package of certain non-strategic oil and gas properties for $140 million in cash.The package was marketed by Albrecht &
